


117 HR 3137 IH: Protect Equality And Civics Education (PEACE) Act
U.S. House of Representatives
2021-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3137
IN THE HOUSE OF REPRESENTATIVES

May 12, 2021
Mr. Cawthorn (for himself and Ms. Foxx) introduced the following bill; which was referred to the Committee on Education and Labor

A BILL
To amend title III of division H of the Consolidated Appropriations Act, 2021 to prohibit the expenditure of funds on the priorities noticed in the proposed rule submitted by the Department of Education relating to Proposed Priorities-American History and Civics Education, and for other purposes.


1.Short titleThis Act may be cited as the Protect Equality And Civics Education (PEACE) Act.  2.Limitation on use of fundsAfter section 318 of title III of division H of the Consolidated Appropriations Act, 2021 (Public Law 116–260), insert the following:

319.None of the funds made available by this Act may be used to fund the priorities noticed in the proposed rule submitted by the Department of Education relating to Proposed Priorities-American History and Civics Education (published at 86 Fed. Reg. 20348 (April 19, 2021)), or any other priority or requirement related to the teaching of Critical Race Theory under any grant, contract, or cooperative agreement..  